DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of October 29, 2021.  The rejections are stated below.  Claims 1-20 are pending and have been examined.


Response to Amendment/Arguments
2. 	Applicant’s argument concerning 35 U.S.C. 103 have been considered and are persuasive so therefore the rejection has been withdrawn.  Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive.   
3.	However, the argument is not persuasive.  Turning to Appellant’s specification paragraph 0029 discloses “The timing of these notifications takes into account the latency of a cascade of funding events (e.g., funding from one or more of the splittee’ s sources; confirmation time for ACH; funding to intermediary electronic payment services; etc.). Fellow splitters are notified when there is a funding shortage for a looming bill payment”.  The courts have indicated mere automation of manual processes, such as using a computer may not be sufficient to show an improvement in computer-functionality MPEP 2106.05(a).  With respect to the latency, the invention is not directed toward improving network latency but rather than payment processing or routing of payments.  Turning to Applicant’s specification paragraph 0108 “The example bill-payment infrastructure 400 gives each money-transfer transaction a latency value. Some money-transfer transactions can be accomplished right way while others take several days. The moneys for a credit card transactions, for example, are transferred from the credit card company to the payee nearly immediately after the transaction or shortly thereafter. In contrast, it may take 3-4 days for moneys to be transferred with an ACH transaction”.  Examiner notes that the improvements discussed here are simply to payment of bills, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of payment of bills without significantly more. 
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 9 and 15.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
Claims 9 and 15 are directed to one or more computer-readable media storing instructions which is not one of the four statutory categories of invention.
Claim 1 recites a method that facilitates payment of bills, the method comprising:
obtaining billing information regarding a bill from a biller, wherein a plurality of splittees of a group share an obligation to pay a debt associated with the bill;
assigning a portion of the debt to each splittee, wherein a sum of the splittee's portions is sufficient to pay the debt associated with the bill;
obtaining moneys from a funding source of each splittee, wherein the monies are obtained by performing a just-in-time pull transaction comprising:
determining a first money source for a first splittee; determining a second money source for a second splittee; determining a first transaction latency for the first money source and a second transaction latency for the second money source, wherein the first transaction latency is longer than the second transaction latency; determining a due date for the bill;
providing, to the first splittee, a first notification of when a first portion of the bill must be funded by the first splittee, wherein the first notification is based at least upon the first transaction latency;
providing, to the second splittee, a second notification of when a second portion of the bill must be funded by the second splittee, wherein the second notification is based at least upon the second transaction latency;
based upon the due date, calculating a first transaction time based upon the first transaction latency and a second transaction time based upon the second transaction latency, wherein the first and second transaction time are different;
upon reaching the first transaction time, obtaining moneys, via a network, from the first funding source;
storing the moneys from the first funding source in a placeholder account; upon reaching the second transaction time, obtaining moneys, via the network, from the second funding source; and
storing the moneys from the second funding source in the placeholder account; determining whether the obtained moneys for each splittee are in an amount that is sufficient to cover each splittee's assigned portion of the debt;
in response to a determination that the obtained moneys for each splittee are sufficient, collecting the obtained moneys into a single payment that is sufficient to pay the debt associated with the bill; and
transmitting the single payment to the biller. These limitations (with the exception of italicized limitations) describe an abstract idea of payment of bills to Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations). The claim also recites one or more computer-readable media storing instructions thereon that, when executed by one or more processors, direct the one or more processors to perform operations that facilitate a bill payment system which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., one or more computer-readable media storing instructions thereon that, when executed by one or more processors, direct the one or more processors to perform operations that facilitate a bill payment system are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 9 and 15 hence claims 9 and 15 are rejected on similar grounds as claim 1.
6.	Claim 2 recites “further comprising: selecting a funding transaction type to obtain moneys for a particular splittee, wherein the particular splittee specifies that selected funding transaction type; obtaining a due date of the bill; determining that a transaction latency of the selected funding transaction type exceeds the due date of the bill; in response to the determination that the transaction latency of the selected funding transaction type exceeds the due date of the bill, notifying the particular splittee of that determination” which further defines the abstract idea.
7.	Claim 3 recites “further comprising: obtaining a due date of the bill; determining that a transaction latency of a funding transaction type to obtain moneys for a particular splittee exceeds the due date of the bill; enabling a selection of funding transaction type other than the determined funding transaction type” which further defines the abstract idea.
8.	Claim 4 recites “further comprising, in response to a determination that the obtained moneys for one of the splittees are insufficient, sending a notification that indicates that determination the splittee with insufficient funding” which further defines the abstract idea.
9.	Claim 5 recites “further comprising, for a particular splittee: acquiring a prioritized listing of funding sources available for the particular splittee; selecting a highest priority funding source on the listing from which to obtain the moneys for the obtaining moneys action; in response to a determination that the obtained moneys for the particular splittee are insufficient, selecting a next highest priority funding source on the listing from which to obtain the moneys for the obtaining moneys action” which further defines the abstract idea.
10.	Claim 6 recites “further comprising, with at least one of the splittees of the group, obtaining moneys from multiple funding sources” which further defines the abstract idea.
11.	Claim 7 recites “further comprising, with at least one of the splittees of the group, obtaining moneys from multiple differing funding sources” which further defines the abstract idea.
12.	Claim 8 recites “wherein the assigning the portions includes: sending a notification to the splittees regarding their assigned portion; receiving an approval from the splittees regarding their assigned portion” which further defines the abstract idea.
13.	Therefore, the claims 1-20 are directed to an abstract idea. Thus, the claims 20 are not patent-eligible.
14.	Claims 9-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claims 1-20, the Applicant recites a computer readable medium.  However, the Examiner asserts that he is obliged to give such claims their broadest reasonable interpretation consistent with the specification (see In re Zletz, 893 F.2d 319, Fed. Cir. 1989).  In doing so, the Examiner further asserts that said claims encompass transitory embodiments, namely propagating signals, carrier waves, and the like, and are therefore not directed to statutory subject matter.  When a broadest reasonable interpretation of a claim encompasses such transitory embodiments, the claim must be rejected under 35 U.S.C. § 101 (see In re Nuijten, 500 F.3d 1346, 1356-57, Fed. Cir. 2007).  In the interest of compact prosecution, the Applicant may avoid such rejection under 35 U.S.C. § 101 by properly adding the term “non-transitory” to the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.                                                                                                                                                                                             	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/


/DANIEL S FELTEN/Primary Examiner, Art Unit 3692